UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7342



ROBERT EARL VANCE,

                                              Plaintiff - Appellant,

          versus


JURELL   BYRD,  Jail   Administrator;   PATSIE
JOHNSON, Jail Official; KATHY FRANKLIN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(CA-04-715-8-RBH)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Earl Vance, Appellant Pro Se.    Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Earl Vance appeals the district court’s order

granting summary judgment to Defendants in Vance’s 42 U.S.C. § 1983

(2000) suit. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).              The magistrate

judge issued a report and recommendation in which he recommended

granting summary judgment to Defendants.                 The district court

adopted the report and recommendation, finding that Vance failed to

file specific objections.

           The timely filing of specific objections to a magistrate

judge’s   report    and    recommendation     is    necessary     to   preserve

appellate review of the substance of that recommendation when the

parties   have   been     warned   that   failure   to   object    will   waive

appellate review. See Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                     On

appeal, Vance does not challenge the district court’s conclusion

that his objections were merely general.             See 4th Cir. R. 34(b)

(failure to raise claim in informal brief waives consideration of

that claim).       Accordingly, we conclude that Vance has waived

appellate review of both the substance of the magistrate judge’s

report and the district court’s construction of his objections.




                                    - 2 -
           Thus, we affirm the order of the district court.          We

dispense   with   oral   argument,   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -